Citation Nr: 0707194	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2000 RO decision.  

The Board addresses the claim for service connection for a 
heart disability in the REMAND part of the decision below and 
REMANDS that issue to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

Current respiratory and pulmonary conditions (pneumonia, 
chronic obstructive pulmonary disease (COPD), bronchitis, and 
chronic lung disease) were manifested many years after active 
service and are not related by competent evidence to any in-
service treatment or to residuals of pneumonia from service.


CONCLUSION OF LAW

Claimed residuals of pneumonia were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in March 2001 and July 2002; 
rating decisions in January 2000, January 2002, and May 2003; 
and a statement of the case in January 2004.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA's revised duties to notify and assist 
claimants were not in effect at the time of the RO's initial 
adjudication in January 2000.  However, subsequently, after 
these duties became effective, VA complied with all essential 
requirements.  Indeed, the RO readjudicated the claims sua 
sponte in January 2002 after the enactment of the revised 
duties.  VA has made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication (the 
January 2000 RO decision) or even the final RO adjudication 
(the January 2004 statement of the case) is harmless.  The 
Board finds that even if there is any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  VA effectively 
complied with all of the required elements under its duty to 
notify claimants prior to the last RO adjudication here (the 
January 2004 statement of the case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  

His service medical records have been lost or destroyed.  If 
service medical records are presumed missing, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the "benefit-of-the-doubt" rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Based on 
the RO's efforts and investigation, the Board concludes that 
the veteran's service medical records have been lost and 
destroyed and that it is reasonably certain that a further 
search for them would be futile.  See 38 U.S.C.A. § 
5103A(b)(3).  

The veteran also contends that a more thorough search for 
service medical records, reserve service medical records, and 
non-VA treatment records is needed.  As discussed in the 
REMAND below, this argument bears further exploration with 
regard to the claim for a heart disability.  However, with 
regard to the claim for residuals of pneumonia, none of the 
letters from any medical providers, from the widow of a 
former treating non-VA doctor, or from the veteran's wife 
(who is apparently a registered nurse) suggests the existence 
of any such unobtained medical records, let alone any 
relationship of a current condition to service.  Their 
statements pertain to treatment for a heart condition as far 
back as the mid-1950s, not to any pulmonary or respiratory 
condition.  Even a letter from the veteran's wife that 
mentioned shortness of breath and fatigue was phrased in the 
context of the existence of heart problems dating back to the 
1950s.  

The veteran has not referred to any additional, unobtained, 
relevant evidence.  Thus, VA has satisfied both the notice 
and duty to assist provisions of the law.  The Board now 
turns to the merits of the claim.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for disability 
shown after service, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  This determination is based on analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran contends that he now has residuals of pneumonia 
as a result of pneumonia that was treated during his active 
service while stationed at Camp Roberts in California.  

The service medical records are unavailable.

However, even with regard to the veteran's statements that he 
was treated for pneumonia in service, the first mention of 
any pulmonary or respiratory problems was in 1990, when an X-
ray identified calcified pulmonary granuloma but ruled out 
left lower lobe pneumonitis.  Subsequent records from the 
1990s described acute bronchitis, early pneumonia in 1994, 
chronic obstructive pulmonary disease (COPD) in 1994, 
"chronic cough in a chronic tobacco user" in 1998, and 
chronic lung disease in 1996 and 1998 (when it was 
characterized as related to smoking).

None of this evidence suggests that the veteran's respiratory 
or pulmonary conditions from the 1990s is related in any way 
to any possible episode of pneumonia during service.  
Regrettably, the veteran is personally not competent to 
render opinions on matters requiring knowledge of medical 
principles, such as diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1994).  

As noted above, the veteran's service medical records have 
been lost or destroyed.  His representative requests VA to 
undertake further efforts to secure medical evidence from his 
active service via alternative means.  However, no further 
such development is warranted.  First, even assuming that the 
veteran was in fact treated in service for pneumonia, there 
is no competent evidence of any relationship between any 
current pulmonary or respiratory conditions and any in-
service treatment or findings.  Second, the record now before 
the Board specifically contradicts the veteran's contention.  
The record includes various references to COPD, pneumonia, 
and acute bronchitis from the 1990s.  However, none of these 
records remotely suggests a possible medical history of 
treatment for any pulmonary or respiratory condition as far 
back as the 1950s during the veteran's active service.  
Moreover, a February 1999 non-VA gastroenterology treatment 
record also refers to a history of chronic lung disease 
related to smoking.  Therefore, despite the veteran's 
assertions, the evidence actually reflects that the pulmonary 
or respiratory conditions treated in the 1990s have no prior 
history and certainly not one related to any in-service 
treatment.  Indeed, the post-service medical evidence 
suggests a non-service-related etiology (that is, smoking) 
for the veteran's current chronic lung disease.  In sum, even 
assuming that the veteran was in fact treated for pneumonia 
during his active service, there is no competent evidence 
whatsoever to relate any current respiratory or pulmonary 
conditions to any such possible treatment.

In sum, the weight of the evidence demonstrates that the 
veteran's current respiratory and pulmonary conditions had 
their onset many years after service and are not related to 
any claimed treatment of pneumonia during service or any 
residuals thereof.  Since the preponderance of the evidence 
is against the claim, the "benefit-of-the-doubt" rule does 
not apply, and the Board will deny the claim.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of pneumonia is denied.


REMAND

Additional development is needed regarding the claim for 
service connection for a heart disability.

In June 2002, the widow of a former treating non-VA doctor 
(Dr. J. B. G.) described treatment of the veteran for a 
heart-related condition in late 1954 or early 1955 until 
1959.  The doctor's widow, who also had been his assistant, 
did not indicate whether records of that treatment exist or 
are now unavailable.  The RO should seek to obtain these 
records from the doctor's widow or any subsequent custodian 
of those records.

In a June 2002 letter, a non-VA cardiologist (Dr. C. R. K.) 
mentioned having personally reviewed records from a facility 
that had been called the Fargo Clinic in the 1960s, including 
a March 1965 history and physical examination report.  The RO 
should seek to obtain all non-VA treatment records for any 
heart condition from the 1950s to the present.  In light of a 
reference by Dr. K. to a possible heart murmur since 
childhood, the RO should also request the veteran to identify 
any other medical providers who have treated any heart 
condition at any time, including prior to his service.

Also, unlike the claim involving residuals of pneumonia, the 
evidence regarding the claimed heart disability suggests the 
existence of possible treatment both before, possibly during, 
and immediately after the veteran's active service.  
Therefore, the RO should seek alternative sources for any 
possible service medical records.  (The claims folder 
reflects a request for such records, but there is no 
conclusive response from the relevant agency.)  Also, the RO 
should seek to obtain any possible records from the veteran's 
reserve service, which ended due to physical disqualification 
in 1960.  

Accordingly, the Board REMANDS the claim for service 
connection for a heart disability for the following actions:

1.  Seek to obtain any copies of service 
medical records from any alternative 
sources, including from any base 
hospitals where the veteran was 
stationed (apparently Camp Roberts in 
California and in Okinawa, Japan).

2.  Seek to obtain any copies of medical 
records from the veteran's reserve 
service, which ended in 1960, including 
from the veteran's reserve unit(s) 
(apparently the XIV United States Army 
Corps (Reserve) in Minneapolis, 
Minnesota).

3.  Request that the veteran identify 
all medical providers who have treated 
him for a heart condition at any time, 
including prior to service and since 
service.  Then seek to obtain records 
from all sufficiently identified and 
authorized sources, including but not 
limited to (1) any providers who 
identified a heart murmur during the 
veteran's childhood; (2) the widow of 
Dr. J. B. G. or the custodian of any of 
that doctor's records from late 1954 to 
1959; and (3) the Fargo Clinic and/or 
the MeritCare Clinic or the MeritCare 
Hospital in Fargo, North Dakota, from 
1960 to the present.

4.  Then readjudicate the claim for 
service connection for a heart 
disability.  If the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat the 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).    


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


